



Exhibit 10.3

[FM Services Company Letterhead]










December 8, 2004










The Honorable Gabrielle K. McDonald

2001 Holcombe Boulevard, #3201

Houston, Texas  77030




Dear Judge McDonald:




Supplemental Agreement to

Consulting Agreement of November 1, 1999




This Supplemental Agreement refers to the consulting agreement of November 1,
1999 (the “Consulting Agreement”), with the undersigned, FM Services Company
(the “Company”), with respect to your performance of consulting services for the
Company and its subsidiaries and affiliates.




By way of this Supplemental Agreement, the Company would like to extend your
Consulting Agreement from January 1, 2005 through December 31, 2005.  All other
terms and conditions of the Consulting Agreement shall remain unchanged.




Please confirm that the foregoing correctly sets forth your understanding with
respect to this matter by signing both originals of this Supplemental Agreement
and returning one to me.




Very truly yours,




/s/ Richard C. Adkerson




Richard C. Adkerson

Chairman of the Board and President

FM Services Company







AGREED TO AND ACCEPTED:




BY:  

/s/ Gabrielle K. McDonald








The Honorable Gabrielle K. McDonald




DATE:  

December 9, 2004







